347 F.2d 234
UNITED STATES of America ex rel. Ray HOLMES, Appellant,v.David N. MYERS, Superintendent, State Correctional Institution, Graterford, Pennsylvania.
No. 15279.
United States Court of Appeals Third Circuit.
Submitted June 10, 1965.
Decided June 25, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John Morgan Davis, Judge.
Ray Holmes, pro se.
Gordon Gelfond, Asst. Dist. Atty., James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa., (Joseph M. Smith, Asst. Dist. Atty., Chief, Appeals Division, F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court will be affirmed.